Citation Nr: 9907852	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether or not the forfeiture for fraud invoked against the 
appellant pursuant to 38 U.S.C.A. § 6103(a) (West 1991) was 
proper.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is the remarried widow of the deceased veteran 
who was in beleaguered status from December 8, 1941 to 
April 9, 1942, and then was a Prisoner of War of the Imperial 
Japanese forces in the Philippines from April 10 until his 
death on June [redacted] 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from forfeiture determinations in March 1975 and July 1997 by 
the Compensation and Pension (C&P) Service of the Department 
of Veterans Affairs (VA).  The claims file is within the 
jurisdiction of the Manila Regional Office (RO) of VA.  The 
case was last before the Board in November 1996, when it was 
remanded for further development which has been completed.  


FINDINGS OF FACT

1.  The appellant married the veteran in May 1938, and they 
had two daughters, born in May 1939 and January 1940; the 
veteran died in June 1942 while a Prisoner of War of the 
Imperial Japanese forces in the Philippines.  

2.  Based on a claim received in October 1948 and evidence 
submitted by or on her behalf, that she had neither remarried 
nor lived with another man as his wife since the veteran's 
death in 1942, the appellant was initially awarded Death 
Compensation benefits as the unremarried widow of the 
veteran.  

3.  It was subsequently established, and the appellant does 
not dispute, that she had lived with the veteran's younger 
brother, [redacted], as his wife since sometime in 1946; they 
eventually had four children, born in 1947, 1953, 1955, and 
1958, and they were regarded as man and wife by the general 
public.  

4.  The appellant's award of Death Compensation benefits was 
terminated, effective November 30, 1954, because she was not 
legally a proper claimant for those benefits under the laws 
in effect at that time.  

5.  Following a review of the relevant evidence by VA General 
Counsel, the appellant was notified in May 1955 that she 
could no longer be recognized by VA as the veteran's 
unremarried surviving spouse; such determination was upheld 
on appeal by the Board in September 1955.  

6.  In October 1970, the appellant requested that her VA 
death benefits be restored under Pub. L. No. 91-376; she 
alleged that her non-legal, marital relationship with the 
veteran's brother, [redacted], had been terminated by his death 
in 1966.  

7.  In order to establish her entitlement to the restored VA 
death benefits under Pub. L. No. 91-376, the appellant 
affirmed in a in a certified written statement dated 
January 28, 1971 that she was not married to or living with 
anyone on January 1, 1971 and had not married or lived with 
anyone since that date.  

8.  In a June 1972 written statement, the appellant asserted 
that [redacted], or "[redacted]," had left her and their children 
sometime after her VA pension was terminated in 1955; she 
indicated she did not know his whereabouts, and that she had 
heard rumors that he had died on Mindanao, but she did not 
know the place.  

9.  In a December 1972 written statement, the appellant again 
affirmed that she was not legally married to anyone as of 
that date.  

10.  In a deposition taken from the appellant in July 1973, 
as part of a VA Field Investigation, she swore that she was 
not then married to [redacted], that she had only been married 
once, to the veteran, and that she had never remarried since 
his death.  

11.  VA Field Investigation in July 1973 and January 1974 
established that the appellant legally married [redacted] in a 
ceremony conducted on October 19, 1960; such marriage was 
never annulled or terminated by divorce, and it continued 
until [redacted]'s death in July 1981.  

12.  In October 1974, the appellant submitted a "Petition" 
signed in September 1974 by 15 individuals who all swore that 
the appellant was the unremarried widow of the veteran, and 
that she had not lived with another man during the 20 years 
that they had known her.  

13.  In March 1975, the C&P Service determined that the 
appellant had forfeited all rights, claims and benefits to 
which she might otherwise be entitled under laws administered 
by VA because she had submitted, or caused to be submitted on 
her behalf, false or fraudulent evidence in support of her 
claim for reinstatement of VA death benefits pursuant to Pub. 
L. No. 91-376.  

14.  This determination was timely appealed by the appellant 
in May 1975, at which time she also submitted a sworn 
affidavit in which she admitted legally marrying [redacted] in 
1960, but further stated that, due to his failure to 
communicate with either herself or their children since 
separating from her shortly after their marriage in 1960, she 
had presumed both his death and the termination of their 
marriage under Philippine law.  

15.  The appellant essentially repeated her assertions, as 
set forth above, on several subsequent occasions, although 
recalling that [redacted] had not left her and their children 
until 1964 or even 1966.  

16.  In July 1981, the appellant submitted affidavits signed 
by several individuals who swore that the appellant had not 
lived with [redacted] since 1968; she also challenged the 
accuracy of the VA Field Investigations on which the 
forfeiture decision had been based, vehemently denying that 
she had ever been investigated by VA since January 1971.  

17.  In October 1981, a copy of [redacted]'s death certificate 
was received, certifying his death in July 1981; the 
appellant again asserted her entitlement to VA death benefits 
at this time.  

18.  In May 1982, the individuals who signed the July 1981 
affidavits submitted in support of the appellant's claim 
formally retracted their affidavits, claiming that they had 
not read the affidavits "very well" and affirming that the 
appellant and [redacted] had lived together as husband and wife 
up until his death in 1981.  

19.  In a July 1982 written statement, the appellant 
reasserted her claim to VA death benefits based on the 
termination of her second marriage by [redacted]'s death in July 
1981; she later ( in January 1983) claimed to be unaware of 
the contents of previous false statements which she signed, 
although this contradicted her sworn deposition in January 
1974.  

20.  Writing to VA on behalf of the appellant, a friend 
indicated in October 1985 that, at the behest of the "fixer" 
who prepared the false and fraudulent documents for her, the 
appellant had knowingly lied to VA about her true marital 
status in order to obtain a restoration of her VA death 
benefits; the same individual repeated these assertions in an 
April 1987 written statement.  

21.  In a November 1993 written statement (received by VA in 
January 1994), the appellant again requested restoration of 
her VA death benefits, stating that her second husband, 
[redacted], left her on June 10, 1968, and she heard that he 
later died.  

22.  A January 1994 joint affidavit from two witnesses 
certified that they had lived and worked with [redacted] in a 
location other than the appellant's from May 1967 until his 
death in July 1981.  

23.  In an August 1994 written statement, the appellant 
claimed through an attorney that her marriage to [redacted] 
terminated in 1970 under Article 390 of the Civil Code of the 
Philippines because he disappeared in 1963 and his death was 
presumed by law after the expiration of seven years.  

24.  In October 1994, the appellant submitted affidavits from 
several witnesses who stated that [redacted] had disappeared 
from her life in 1963 and never returned.  

25.  In July 1997, the C&P Service reviewed all of the 
relevant evidence and again determined that forfeiture had 
properly been invoked against the appellant.  

26.  The evidence establishes that, in 1970-74, the appellant 
knowingly and deliberately submitted, or caused to be 
submitted on her behalf, false and fraudulent evidence 
designed to establish her entitlement under Pub. L. No. 91-
376 to restoration of VA death benefits when, in fact, she 
was not entitled to the restoration of such benefits under 
the law in effect at that time.  


CONCLUSION OF LAW

The appellant has forfeited all rights, claims and benefits 
under the laws administered by VA (except insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are summarized above.  

With certain exceptions not pertinent to this appeal, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. 
§ 6103(a) (West 1991).  

The evidence in this case clearly establishes that the 
appellant married for the second time in 1960, and that she 
submitted false and fraudulent evidence to VA in 1970-74 in 
an attempt to hide this second marriage from VA.  For 
example, she knowingly and falsely swore to a VA Field 
investigator on July 18, 1973 that "I was married only once 
and that was to [the veteran]."  That same sworn deposition 
reflects the following dialogue between the appellant and the 
VA investigator:  

Q- Are you married to [redacted]?
A- No, I am not.
Q- Since the veteran's death, have you 
remarried?
A- No, I have not.  

The appellant knew, and later admitted, that she had legally 
married [redacted] in 1960 as her second husband.  Her 
assertions that she had only been married once, and that she 
had not remarried since the veteran's death, were both 
clearly false and were known by her at the time to be false.  
Such false and fraudulent evidence, knowingly submitted by 
the appellant, fully justifies the declaration of forfeiture 
under the former 38 U.S.C.A. § 3505(a) (currently codified as 
38 U.S.C.A. § 6103(a)), initially invoked against the 
appellant in March 1975.  

The Board has carefully reviewed and considered the 
appellant's arguments concerning her alleged belief that her 
marriage to [redacted] terminated in 1970 due to his presumed 
death under Philippine law.  However, such a belief, even if 
genuine, does not explain or justify her outright denials, as 
discussed above, that a legal marriage to [redacted] had ever 
taken place.  

There is also a factual problem in this case as to when 
[redacted] actually left the appellant and disappeared from her 
life, triggering the claimed 7-year presumption of death 
under Philippine law.  This could materially affect a 
determination as to how reasonable or genuine was the 
appellant's claimed belief in 1970-74 that her marriage to 
[redacted] had been terminated by operation of Philippine law 
due to his alleged disappearance and continued absence for 7 
years.  If [redacted] actually left her in 1963, such a belief 
by the appellant would be far more reasonable in 1970 than if 
he had not left her until 1968.  The present record reflects 
contradictory evidence, even in the appellant's own 
statements, as to exactly when during the period from 1960 to 
1968, [redacted] actually left her.  There is even some evidence 
of record that they continued to live together as husband and 
wife until his death in 1981.  Thus, the Board is unable to 
evaluate the reasonableness of the appellant's claimed belief 
that she was no longer married to [redacted] after 1970.  

The Board also notes that any legal presumption of [redacted]'s 
death in 1970 arising from Article 390 of the Civil Code of 
the Philippines would be conclusively rebutted in this case 
by the uncontroverted evidence of record that he actually 
died in July 1981.  Thus, the marriage between the appellant 
and [redacted] remained in existence and was legally valid until 
his death in July 1981.  

The appellant's various arguments and contentions concerning 
her innocence are often contradictory, frequently self-
serving and uncorroborated, and not very credible.  It is 
quite apparent that she completely misunderstands the 
controlling law and believes that she has been unjustly 
denied entitlement to VA benefits to the extent that she 
would literally say anything, even under oath, in order to 
get those benefits restored.  On the other hand, there is 
much credible evidence of record which indicates that she 
knowingly lied and submitted, or had submitted on her behalf, 
false and fraudulent evidence intended to deceive VA that she 
was a proper claimant for VA benefits in 1970-74, when she 
was actually still married to [redacted].  

ORDER

As the appellant's forfeiture of all rights, claims and 
benefits under the laws administered by VA was proper, the 
appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

